Title: To John Adams from John Bondfield, 6 March 1779
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 6 March 1779
     
     Mr. Vernon Junr. having obtained a knowledge of the French Language sufficient to introduce him into a Compting House he is return’d to Bordeaux. I have taken him to my Lodgings but my concerns not being sufficiently extensive and varied as to give him the knowledge it will be his Interest to acquire I propose engaging some House of distinguish’d Character to take him into their Compting House but as I apprehend his Father has perticularly recommended him to your protection I shall wait your advice and instructions before I take any Step on this head.
     I observe by Letters last post from Doctr. Franklin some changes have taken place in the European Establishment from Congress but am entirely uninformd of their Nature. It appears Mr. Deane has created a flame that will require time to quench and that at a time when other objects demands every publick attention and harmony.
     
      I am respectfully Sir Your very hble. Servant
      John Bondfield
     
    